Citation Nr: 1745944	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 in excess of Level II for a child of a Vietnam veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The appellant is the daughter of the Veteran in this case who served on active duty from August 1967 to June 1975 who had service in the Republic of Vietnam during the Vietnam Era. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO). 

On the appellant's May 2010 VA Form 9, she requested a videoconference hearing before the Board; however, she failed to report to the scheduled hearing in February 2011.  As the record does not contain further explanation as to why she failed to report to the hearing, or a request to reschedule the hearing, the Board deems her request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2016). 

In December 2011 and September 2014, the case was for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). 

In September 2014, the Board remanded the issue on appeal in order to allow the AOJ to ask the appellant to identify the providers of any additional records which had not already been associated with the record pertaining to treatment she had received for her spina bifida, specifically including any records from 
Dr. Maltby, as well as all records pertaining to her brain surgery in July 2011.  

Further, the Board remand directed that the appellant be afforded an appropriate examination to determine the severity of her spina bifida symptoms.  
The AOJ was also instructed to readjudicate the claim on appeal and, if the appeal remained denied, the AOJ was to issue a supplemental statement of the case and afford the appellant and her representative the opportunity to respond.

Following the September 2014 remand, the Appeals Management Center (AMC) declined to take jurisdiction of it, as it routinely does not develop spina bifida claims, but it did alert the RO to take jurisdiction of the case.  See the September 2014 internal RO Jurisdiction Flash.  Unfortunately however, review of the evidentiary record reveals no compliance with the remand directives.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation she has received for her spina bifida, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (specifically including any records from Dr. Maltby, as well as all records pertaining to her brain surgery in July 2011).  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.

2.  After the development sought in Instruction #1 is completed, arrange for an appropriate examination of the appellant to determine the severity of her spina bifida symptoms.  The appellant's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of 38 C.F.R. § 3.814 (d) (which outlines the levels of benefits for a child born with spina bifida).  Any indicated tests or studies must be completed.

Based on review of the record and examination of the appellant, the examiner must specifically note the presence or absence of each of the following:

(a) use of a wheelchair as the primary means of mobility in the community; 

(b) sensory or motor impairment of the upper extremities severe enough to prevent grasping a pen, feeding self, and performing self-care; 

   (c) an IQ of 69 or less; 

(d) despite the use of medication or other means to control the effects of urinary bladder impairment, at least three times per week is unable to remain dry for three hours at a time during waking hours;

(e) despite bowel management techniques or other treatment to control the effects of bowel impairment, has fecal leakage severe or frequent enough to require wearing of absorbent materials at least four days a week; 

(f) regularly requires manual evacuation or digital stimulation to empty the bowel (the examiner must state the frequency of such in terms of whether it is regularly required); and 

   (g) has a colostomy that requires wearing a bag.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




